1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
8
                                           AT SEATTLE
9
10
      UNITED STATES OF AMERICA,                       NO. CR13-156TSZ
11
                                Plaintiff,
12                                                    ORDER DENYING DEFENDANT’S
                                                      MOTION TO MODIFY JUDGMENT
13
                          v.
14
      JOSEPH DANIEL SCOTT,
15
                                Defendant.
16
17
             The Court, having considered defendant’s motion to modify the judgment, docket
18
     no. 130, HEREBY DENIES the motion.
19
20
             DATED this 7th day of January, 2019.
21
22
23
                                                    A
                                                    Thomas S. Zilly
24                                                  United States District Judge
25
26
27
28
     Order Denying Motion to Modify Judgment                            UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     (United States v. Scott, CR13-156TSZ) - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
1 Presented by:
2
3 /s/ Thomas M. Woods
4 Thomas M. Woods
  Assistant United States Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Denying Motion to Modify Judgment      UNITED STATES ATTORNEY
                                                 700 STEWART STREET, SUITE 5220
     (United States v. Scott, CR13-156TSZ) - 2
                                                   SEATTLE, WASHINGTON 98101
                                                         (206) 553-7970
